     Case 1:20-cv-00615-DAD-JLT Document 10 Filed 08/21/20 Page 1 of 1

 1   NICHOLAS M. WAJDA (State Bar #259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6                                UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    JERRY W. NELSON,                                Case No. 1:20-cv-00615-JLT
10                       Plaintiff,                   ORDER DIRECTING THE CLERK OF THE
                                                      COURT TO ASSIGN A DISTRICT JUDGE
11            v.                                      TO THIS CASE
12                                                    ORDER CLOSING THIS ACTION
      CU RECOVERY, INC.,
13                                                    (Doc. 9)
                         Defendant.
14

15

16          The parties have settled their case and have stipulated to the action being dismissed with
17
     prejudice. (Doc. 9) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
18
     immediately with further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
19
     Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign a district judge to this case
20
21   for the purpose of closing this action and to close this case.

22
     IT IS SO ORDERED.
23
        Dated:     August 21, 2020                               /s/ Jennifer L. Thurston
24
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
